DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of U.S. Patent No. 11,322,252 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patent inventive scope is a narrow inventive scope than the inventive scope of the instant application. Thus, the instant application’s broader inventive scope is encompassed within the inventive scope of the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7, 9, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Theurer et al. (“Theurer”, US 2016/0029160 A1) in view of Cannel at al. (“Cannel”, US 2019/0326015 A1).
 	1) Regarding claims 1 and 14, Theurer discloses a tracking system (Figs. 2-5 and 9-12), comprising:  	a first beacon that includes a room beacon disposed at a fixed location within a first room (¶0110 with reference to Figs. 9-11, discloses a beacon tag 903 that placed on a location (e.g., against the wall of a medical room)), the first beacon being configured to wirelessly broadcast a first beacon signal including first beacon data that includes room beacon data (¶0092 with reference to Fig. 4 discloses and illustrates beacon tags being able to broadcast to mobile wireless bridge devices; ¶0095); 	a second beacon (¶0110 with reference to Fig. 9: beacon tag 904 being placed on a patient) configured to wirelessly broadcast a second beacon signal including second beacon data (¶0092 with reference to Fig. 4 discloses and illustrates that beacon tags being able to broadcast to mobile wireless bridge devices; ¶0095); and 	an electronic bridge device (as addressed above Fig. 4 illustrates beacon badge implemented as a mobile wireless bridge device 402, also see ¶0089 ) configured to:  		receive the first beacon signal and the second beacon signal (Fig. 4); and  		store the first beacon data and the second beacon data (¶0101 discloses that the beacon badges collect and obtains beacon messages, hence mobile wireless bridge device stores the beacon message signals received from a first and/or second beacon); and 	a server (¶0027; ¶0089; Fig. 4: server 404) in electronic communication with the electronic bridge device (Fig. 4)). 	As per the limitation the server comprising a processor; a memory device configured to store computer-readable instructions. 	Theurer discloses, in ¶0137-139, that a server may comprise a processor and memory with store on instructions to perform the method of Fig. 13, which suggest that the server of Fig. 4 may comprise a processor and memory to perform the method of Fig. 13. 	Furthermore, Cannel discloses, in ¶0021; ¶0122; ¶0139; ¶0144-147 with reference to Fig. 13, the concept of configuring a server with a processor and memory to perform executable machine-readable instructions to assist in asset tracking of a medical facility. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a server with a processor and memory to perform executable machine-readable instructions to assist in asset tracking of a medical facility, into the system as taught by Theurer, with the motivation to enhance the processing features of the system. 	 	As per the limitation when executed, the computer-readable instructions cause the processor to: 			receive the first beacon data including the room beacon data and the second beacon data from the electronic bridge device (Theurer: ¶0095 with reference to Figs. 4; ¶0119-120 with reference to Fig. 13: step 1304); 			determine a location of the electronic bridge device based on the room beacon data (Theurer: ¶0095; ¶0119-120 with reference to Figs. 4; Fig. 13: step); 			determine that the second beacon is associated with the location of the electronic bridge device (Theurer discloses, in ¶0092, that the beacon messages may include the longitude and latitude coordinates, hence the first and the second beacon received messages will indicate that the mobile wireless bridge is within a respective proximity location of the first or second beacon locations. Theurer discloses, in ¶0095-96 with reference to Fig. 4, that the mobile wireless bridge transmits a beacon packet 412 to the server including the beacon messages timestamp, location/proximity information of interaction and a received signal strength indication (RSSI)); and 			store the first beacon data, the second beacon data, and an association of the second beacon data with the location of the electronic bridge device in the memory device (Theurer: ¶0095). 	2) Regarding claims 2 and 15, Theurer and Cannel teach wherein the room beacon data comprises a room identifier (Theurer: ¶0030-31 discloses that the beacon tags include a unique identifier and location information, hence the beacon tag 903 identifies the medical room; also see Cannel: ¶0031), and wherein the computer-readable instructions, when executed, further cause the processor to: 	as per the limitation reference the room identifier against a first database. 	Theurer discloses, in ¶0047 with reference to Fig. 3, that the information system 100 may be integrated into a device. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to integrate the information system of 100 into the server, with the motivation to enhance the data processing and storing features of the system. 	Theurer discloses, in ¶0027, that the server provides real-time location services (RTLS) which involves aggregating information received by badges, hence the server processes and stores received information to enable aggregation of the received data which enable the real-time services. 
 	Theurer discloses, in ¶0051, that the memory 140 of Fig. 3 comprises a rational database. 	Theurer discloses, in ¶0070 with reference to Fig. 3, the databases are used to store medical information. 	Theurer further discloses, in ¶0095, that the bridge provides the beacon packets corresponding to beacon tag proximity interactions (see Fig. 4) to the server to enable the server to function RTLS. 	Thus, it would have been obvious to a person of ordinary skill in the art to update current beacon packet information into the database of memory 140 of the server, with the motivation to enhance the real-time data features of the system. 	As per the limitations reference the room identifier against the first database of the memory device (Cannel: Fig. 4: site builder 424  in communication with geographical information system (GIS) 426)) to determine the location (Cannel: ¶0083-85), wherein the first database defines a first plurality of associations between room identifiers and locations (Cannel: ¶0083-85, with regard to the site map of actual location of located assets being created to associate respective locations), wherein the location corresponds to the first room (Theurer: ¶0092; Fig. 9; Cannel: ¶0059). 	3) Regarding claim 7, Theurer and Cannel teach wherein the room beacon data is first room beacon data (Theurer: ¶0092; with regard to the patient’s room; Fig. 4) wherein the electronic bridge device is configured to determine a first received signal strength indicator (RSSI) value corresponding to a first received signal strength of the first room beacon signal as measured by the electronic bridge device (Theurer: ¶0021; ¶0033-35; ¶0095; ¶0104-105), wherein the electronic bridge device is configured to send the first RSSI value to the server (Theurer: ¶0095), and wherein the tracking system further comprises: 		a second room beacon disposed at a second fixed location within a second room (Theurer: ¶0092; with regard to the operating room), the second room beacon being configured to wirelessly broadcast a second room beacon signal comprising second room beacon data that includes a second room identifier associated with the second room (Theurer: ¶0095), wherein the electronic bridge device is configured to determine a second RSSI value corresponding to a second received signal strength of the second room beacon signal as measured by the electronic bridge device (Theurer: ¶0021; ¶0033-35; ¶0095; ¶0104-105), wherein the electronic bridge device is configured to send the second RSSI value and the second room beacon data to the server (Theurer: ¶0095; ¶0104-105), and wherein the computer-readable instructions, when executed, further cause the processor to:  		compare the first RSSI value to the second RSSI value (Theurer: ¶0095; ¶0104-105);  		determine that the first RSSI value exceeds the second RSSI value (Theurer: ¶0095; ¶0104-105); and update the memory device to set the first room as the location of the electronic bridge device (Theurer: ¶0095; ¶0104-105). 	4) Regarding claim 9, Theurer and Cannel teach wherein the electronic bridge device is wirelessly coupled to the first beacon and to the second beacon via at least one wireless personal area network (Theurer: abstract: ¶0027; Fig. 4), and 	wherein the electronic bridge device is communicatively coupled to the server via a wide area network (Theurer: abstract: ¶0027; Fig. 4). 	5) Regarding claim 11, Theurer and Cannel with the consideration of the same motivation to combine, as presented in the rejection of claim 1, teach a system, comprising:  	a first beacon associated with a medical device (Theurer: Fig. 4: beacon tag 408 on an infusion pump; and/or  ¶0110 with reference to Fig. 9: beacon tag 902 placed on equipment), the first beacon being configured to wirelessly broadcast a first beacon signal that includes an equipment identifier (Theurer: ¶0031; ¶0092; ¶0104);  	a second beacon configured to wirelessly broadcast a second beacon signal comprising second beacon data (Theurer: Fig. 4: beacon tag 406 on a patient; and/or ¶0110 with reference to Fig. 9: beacon tag 904 placed on a patient); and  	an electronic bridge device (see analysis of the rejection of claim 1) configured to:  		receive the first beacon signal and the second beacon signal (see analysis of the rejection of claim 1); and  		store the first beacon data and the second beacon data (see analysis of the rejection of claim 1); and  	a server in electronic communication with the electronic bridge device (see analysis of the rejection of claim 1), the server comprising  	a processor (see analysis of the rejection of claim 1); and  	a memory device configured to store computer-readable instructions that, when executed (see analysis of the rejection of claim 1), cause the processor to:  			receive the first beacon data and the second beacon data from the electronic bridge device (see analysis of the rejection of claim 1; also see Theurer: ¶0119-120 with reference to Fig. 13).  	As per the limitation update a database of the memory device (Theurer: ¶0075; Fig. 3 ) to associate the medical device with the second beacon data. 	Theurer discloses, in ¶0047 with reference to Fig. 3, that the information system 100 may be integrated into a device. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to integrate the information system of 100 into the server, with the motivation to enhance the data processing and storing features of the system. 	Theurer discloses, in ¶0027, that the server provides real-time location services (RTLS) which involves aggregating information received by badges, hence the server processes and stores received information to enable aggregation of the received data which enable the real-time services. 
 	Theurer discloses, in ¶0051, that the memory 140 of Fig. 3 comprises a rational database. 	Theurer discloses, in ¶0070 with reference to Fig. 3, the databases are used to store medical information. 	Theurer further discloses, in ¶0095, that the bridge provides the beacon packets corresponding to beacon tag proximity interactions (see Fig. 4) to the server to enable the server to function RTLS. 	Thus, it would have been obvious to a person of ordinary skill in the art to update current beacon packet information into the database of memory 140 of the server, with the motivation to enhance the real-time data features of the system. 
Claim(s) 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Theurer in view of Cannel, and in further view of Finnerty et al. (“Finnerty” US 2016/0234649 A1). 	1) Regarding claims 3 and 16, Theurer and Cannel teach wherein the second beacon comprises a patient beacon that is configured to be worn by a patient (Theurer: Fig. 4: beacon tag on patient 406, Fig. 5: beacon tag 502 and Fig. 9: beacon tag 904), wherein the second beacon data comprises a patient identifier associated with the patient (Theurer: ¶0031), and wherein the computer-readable instructions cause the processor to: 		as per the limitation reference the patient identifier against a second database of the memory device to identify the patient. 	Finnerty discloses, in ¶0045, the concept of dedicating multiple databases for locating and tracking equipment. Notice that Finnerty discloses, in ¶0058, the concept of using building information in databases to associate a user with a room location. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of dedicating multiple databases for locating and tracking equipment and users as taught by Finnerty, into the system as taught by Theurer and Cannel, with the motivation to enhance the data storage features of the system. 	As per the limitation wherein the second database defining a second plurality of associations between patient identifiers and patients (Theurer: ¶0092 with regard to the patient being associated with a specific room); and 		update the memory device (Finnerty: ¶0058) to associate the patient with the location of the electronic bridge device (Finnerty: ¶0058-59). 	2) Regarding claims 4 and 17, Theurer and Cannel teach further comprising a third beacon that includes an equipment beacon that is disposed on a medical device (Theurer: Fig. 9: beacon 902 placed on an equipment (e.g., infusion pump), see ¶0110), wherein the third beacon is configured to wirelessly broadcast a third beacon signal that includes an equipment identifier (Theurer: Fig. 4: beacon tag 408), and wherein the computer-readable instructions cause the processor to: 		reference the equipment identifier against a third database (Theurer, in ¶0042, ¶0070 and ¶0140, and Cannel, in ¶0062; ¶0088 with reference to Figs. 4-5, each disclose the concept of tracking equipment identifiers. Finnerty discloses, in ¶0045, the concept of dedicating multiple databases for locating and tracking equipment. Notice that Finnerty discloses, in ¶0058, the concept of using building information in databases to associate a user with a room location. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of dedicating multiple databases for locating and tracking equipment and users as taught by Finnerty, into the system as taught by Theurer and Cannel, with the motivation to enhance the data storage features of the system) of the memory device to identify the medical device (Cannel: ¶0053), the third database defining a third plurality of associations between equipment identifiers and equipment (Cannel: ¶0084-86, with regard to the insights/analytics of the health of specific devices); and 		update the memory device to associate the medical device with the location of the electronic bridge device (Finnerty discloses, in ¶0045, the concept of dedicating multiple databases for locating and tracking equipment. Thus, it would have been obvious to a person of ordinary skill in the art to dedicate a storage database for current location and identifiers of specific equipment and updating accordingly to the current location, with motivation to enhance the data storage features of the system).
Claim(s) 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Theurer in view of Cannel and Finnerty, and in further view of Cronin et al. (“Cronin”, US 2017/0340221 A1). 	1) Regarding claims 5 and 18, as per the limitation wherein the medical device includes a diagnostic device configured to generate diagnostic data and the third beacon signal includes the diagnostic data. 	Cronin discloses, in ¶0078-80, the concept of using a beacon device to transmit diagnostic data (e.g., vital sign data) generated by a diagnostic monitoring device. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a beacon device to transmit diagnostic data generated by a diagnostic monitoring device as taught by Cronin, into the system as taught by Theurer, Cannel and Finnerty, with the motivation to enhance data communication features of the system. 	2) Regarding claims 6 and 19, as per the limitation wherein the computer-readable instructions cause the processor to: 		reference the room beacon data against a fourth database of the memory device to identify a patient identifier. 	Theurer discloses, in ¶0062, using patient tracking information. Theurer discloses, in ¶0092, that the room identifiers are specific to patient room identifying information. Theurer further discloses, in ¶0111, that a patient is considered to be an asset within the medical facility. 	Cannel discloses, in ¶0083-87, creating site map of actual location of located asset.  	Finnerty discloses, in ¶0045, Finnerty discloses, in ¶0045, the concept of dedicating multiple databases for locating and tracking equipment. Thu, it would have been obvious to a person of ordinary skill in the art to dedicate a storage database for current location and identifiers of specific equipment and updating accordingly to the current location, with motivation to enhance the data storage features of the system. 	Finnerty further discloses, in ¶0058, the concept of using building information in databases to associate a user with a room location. 	Thus, it would have been obvious to a person of ordinary skill in the art to dedicate a storage database for current location and identifiers of specific patients and associated rooms and updating accordingly to the current location, with motivation to enhance the data storage features of the system. 	 	As per the limitation update the memory device to define the diagnostic data as being associated with both the diagnostic device and the patient identifier. 	Theurer discloses, in Fig. 9, the patient having a patient beacon tag located in a room environment that includes beacon tag medical equipment. Theurer discloses, in ¶0028-29, the system involves real-time monitoring of location services, hence the system actively updates received data to associate corresponding received data to patients and locations within a medical facility. Thus, the system of Theurer, Cannel, Finnerty and Cronin will function in the manned claimed.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Theurer in view of Cannel, and in further view of Shaya (US 2018/0110475 A1). 	1) Regarding claim 8, as per the limitation further comprising: 	 a temperature sensor coupled to the second beacon and configured to generate temperature data, wherein the second beacon receives the temperature data from the temperature sensor, and wherein the second beacon data comprises the temperature data and a temperature sensor beacon identifier. 	Theurer discloses, in ¶0073, the concept of exchanging and analyzing temperature data. 	Shaya discloses, in abstract; ¶0029, the concept of monitoring patient temperature via a sensor device and transmitting the patient temperature along with patient identification data. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of monitoring patient temperature via a sensor device and transmitting the patient temperature along with patient identification data as taught by Shaya, into the system as taught by Theurer and Cannel, with the motivation to enhance the data communication features of the system. 	As per the limitation wherein the computer-readable instructions, when executed, further cause the processor to update the memory device to define the temperature data as being associated with the second beacon. 	Theurer discloses, in ¶0028, providing real-time services. Theurer discloses, in ¶0110, that beacon tag 904 is placed on a patient. Theurer further discloses, in ¶0141-142, the concept of exchanging and processing biosignal measurements for identification purposes. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to define the patient’s measured temperature to be associated thereto, with the motivation to enhance the asset tracking features of the system.
Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Theurer in view of Cannel, and in further view of Setchell et al. (“Setchell”, US 2018/0349939 A1). 	1) Regarding claims 10 and 20, as per the limitation wherein the electronic bridge device is a general-purpose computing device including a laptop computer, a tablet computer, or a desktop computer. 	Setchell discloses, in ¶0043 with reference to Fig. 1, the concept of configuring a computing device in the form of a desktop or laptop (e.g., element 110) to be able to communicate beacon signals, see ¶0027.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to implement the device of Theurer receiving and communication the  beacon signals to be in the form of a desktop or laptop computer as taught by Setchell, into the system as taught by Theurer and Cannel, with the motivation to enhance the processing and communication features of the system.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Theurer in view of Cannel, and in further view of Cronin. 	1) Regarding claim 12, with the consideration to combine teachings by Cronin, as presented in the rejection of claim 5, Theurer, Cannel and Cronin teach wherein the first beacon signal includes diagnostic data generated by the medical device (see analysis of the rejection of claim 5), the first beacon signal includes diagnostic data generated by the medical device, the second beacon data includes a patient identifier (see analysis of the rejection of claim 11), and the computer- readable instructions, when executed, cause the processor to: store the diagnostic data in the memory device (Theurer: ¶0095); and update the database of the memory device to associate with the diagnostic data with the patient identifier (Theurer discloses, in Fig. 9, the patient having a patient beacon tag located in a room environment that includes beacon tag medical equipment. Theurer discloses, in ¶0028-29, the system involves real-time monitoring of location services, hence the system actively updates received data to associate corresponding received data to patients and equipment associated with patients and the corresponding locations within a medical facility. Thus, the system of Theurer, Cannel and Cronin will function in the manner claimed).
Allowable Subject Matter
Claim(s) 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  	Examiner notes if applicable any double patent rejections need to be addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 10667107 B2, system measuring received beacon signal strength indication (RSSI). 	US 20210185485 A1, system tracking location via wireless techniques. 	US 20130253480 A1, system tracking equipment and indicating the identifier of the equipment via wireless techniques. 	US 20170228566 A1, system using beacon devices for location tracking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684